PER CURIAM.
— The question here is, as in Russell, Trustee v. Central Commercial Co., (No. 2651) ante, p. 349, 264 Pac. 1081, whether a merchant is entitled to a lien for the value of meats, foodstuffs and groceries, sold and delivered to the Signal Mines Company, to be consumed at its boarding-house by its miners and other employees working in and upon its mines or mining claims.
*354The judgment appealed from gave such lien, and, under the authority of case No. 2651, such judgment is affirmed.